UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7024


RICKY DONNELL NELSON,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON, Director of the Department of Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00349-JBF-FBS)


Submitted:    October 5, 2009                 Decided:   October 19, 2009


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Donnell Nelson, Appellant Pro Se.       Donald Eldridge
Jeffrey, III, Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ricky       Donnell      Nelson       seeks     to    appeal      the     district

court’s    order     accepting        the     recommendation         of    the    magistrate

judge     and    denying       relief     on    his     28    U.S.C.       §    2254       (2006)

petition.       The order is not appealable unless a circuit justice

or   judge      issues    a    certificate         of   appealability.               28    U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a       substantial       showing       of     the       denial       of    a

constitutional       right.”            28    U.S.C.       § 2253(c)(2)         (2006).           A

prisoner        satisfies        this        standard        by    demonstrating               that

reasonable       jurists       would     find      that      any    assessment            of     the

constitutional       claims      by     the    district       court    is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude Nelson has not

made the requisite showing.                  Accordingly, we deny a certificate

of appealability and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                     DISMISSED



                                               2